Nott, J.,
dissenting:
I concur in the general view of the power of this court to award costs against the government set forth in the opinion of the court; but I am of the opinion that the defendants in these suits have not made out a case for the granting of a new trial, nor laid a foundation for the motions which will bring them within the judicial discretion of the court. All the new evidence *168which, they uow produce on their motions might just as well have been produced before the judgment as afterward. It follows that the motions can only be allowed by the consent of the claimants, and upon the condition which they impose, viz, that the defendants shall reimburse to the claimants’ attorneys the disbursements which they made in procuring the entry of their judgments, and place them in this particular in the same position they were in when the cases were originally tried.